USCA11 Case: 20-10797    Date Filed: 02/16/2021   Page: 1 of 4



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10797
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 0:19-cr-60244-UU-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

ALAIN BELIZAIRE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (February 16, 2021)
          USCA11 Case: 20-10797        Date Filed: 02/16/2021    Page: 2 of 4



Before WILSON, NEWSOM, and LAGOA, Circuit Judges.

PER CURIAM:

      Alain Belizaire appeals his sentence of 240 months imprisonment, arguing

that it is substantively unreasonable. On December 4, 2019, Belizaire pled guilty to

one count of conspiracy to possess with intent to distribute cocaine, crack cocaine,

fentanyl, and marijuana, in violation of 21 U.S.C. §§ 841(b)(1)(C), 846. He was

subsequently sentenced to 240 months imprisonment, followed by three years

supervised release. Belizaire argues that his sentence is substantively unreasonable

because the district court failed to impose a sentence that was “sufficient, but not

greater than necessary” to achieve the goals of punishment, deterrence, and

rehabilitation, as required under 18 U.S.C. § 3553(a).

      We review the substantive reasonableness of an imposed sentence for an

abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). “The party

challenging [the] sentence has the burden of showing that the sentence is

unreasonable in light of the entire record, the § 3553(a) factors, and the substantial

deference afforded [to] sentencing courts.” United States v. Rosales-Bruno, 789

F.3d 1249, 1256 (11th Cir. 2015).

      Section § 3553 governs the imposition of sentences. The sentence imposed

shall be “sufficient, but not greater than necessary” to reflect the seriousness of the

offense, provide just punishment, afford adequate deterrence, protect the public


                                           2
          USCA11 Case: 20-10797        Date Filed: 02/16/2021   Page: 3 of 4



from further crimes of a defendant, and provide treatment, care, or training to a

defendant in the most effective manner. 18 U.S.C. § 3553(a)(2). Among other

factors, the district court must also consider the “nature and circumstances of the

offense,” “the history and characteristics of the defendant,” the applicable

guidelines range, and the “need to avoid unwarranted sentence disparities” among

people with similar records who were found guilty of similar conduct. Id.

§ 3553(a)(1)–(7).

      While the district court must consider all applicable factors, “how much

weight to assign a particular sentencing factor is committed to the sound discretion

of the district court.” Rosales-Bruno, 789 F.3d at 1254 (internal quotation mark

omitted). The sentencing court may attach “great weight to one factor over others.”

Id. (internal quotation marks omitted). The district court need not discuss each

factor explicitly; an acknowledgment that the court “has considered the

defendant’s arguments and the § 3553(a) factors will suffice.” United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (per curiam).

      An imposed sentence is substantively unreasonable only when the district

court “(1) fails to afford consideration to relevant factors that were due significant

weight, (2) gives significant weight to an improper or irrelevant factor, or

(3) commits a clear error of judgment in considering the proper factors.”




                                           3
            USCA11 Case: 20-10797       Date Filed: 02/16/2021   Page: 4 of 4



Rosales-Bruno, 789 F.3d at 1256. Ordinarily, a sentence within the guideline range

is reasonable. Gonzalez, 550 F.3d at 1324.

         Here, Belizaire’s sentence is not substantively unreasonable. The district

court considered the nature, circumstances, and seriousness of the offense. The

court acknowledged that Belizaire was remorseful, that he had been cooperating

with the government—though it had not yet led to an arrest—and that the crime

had resulted in someone’s death. In light of all of the factors, the judge reasoned

that a 240-month sentence was appropriate. This sentence is within the guidelines

range.

         The district court was not required to expressly address each of the § 3553(a)

factors. Id. It was within the district court’s discretion to give more weight to the

seriousness and outcome of the offense and less weight to Belizaire’s

remorsefulness or commitment to rehabilitating himself. Belizaire failed to meet

his burden to show that his sentence is unreasonable. Accordingly, we affirm.

         AFFIRMED.




                                            4